Gamble, J.,
delivered the opinion of the court.
Sarah Rainey filed her petition against Woods and others, alleging that site was a legatee under the will of George R. Rainey, deceased; that Emily Rainey, the widow of the said deceased was the executrix of the will, and that by her subsequent marriage her letters testamentary were rendered void. The petition then states “that the defendants, Woods, Hickman and Hickman, made their writing by which they bound themselves to pay to the State of Missouri the sum of ten thousand dollars, to be void upon certain conditions therein mentioned and expressed as will more, fully appear by reference to said writing, which is now here to the court shown and praypd to be made part of the petition.” The petition then proceeds to ^ver, that the defendant, Woods, as administrator de bonis non of the pstate of George R. Rainey, dec’d., after the lapse of three years from thp date of his letters, has in his hands after paying all the debts pf the estate, the sum of three hundred and sixty dollars due plaintiff under the will of George R. Rainey, for which plaintiff asks judgment on the bond of the defendants.
Process being served upon all of the defendants, a judgment by default Was rendered against them for want of an answer for $305 74 1-2 damages, apparently without any assessment by a jury or by the court; for the entry of the recovery immediately succeeds the statement of the failure to answer. A motion was made to set aside the judgment, but the grounds of the motion do not appear upon the record, there being no bill of exceptions in the cáse.
The only question to be considered, is whether the petition presents a case upon which the plaintiff was entitled to a judgment against the defendants. It appears that they signed an obligation to pay to the State of Missouri the sum of ten thousand dollars upon a failure to perform certain conditions, but the conditions are not stated, and the bond is not upon the record. There is nothing upon the record to connect *486the defendants, Hickmans, with the estate of George R. Rainey or with its administration.
Por the want of a sufficient statement of a oause of action, the judgment will be reversed and the cause remanded that the plaintiff may-have the benefit of the liberal provisions in our present law allowing amendments.